Order entered October 9, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00927-CV

                           CITY OF PLANO, TEXAS, Appellant

                                              V.

                     GREG HATCH AND LAURA HATCH, Appellees

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-01849-2017

                                          ORDER
       Before the Court is appellant’s October 5, 2018 opposed second motion for extension of

time to file brief. Because this is an accelerated appeal, we GRANT the motion to the extent we

ORDER the brief be filed no later than November 1, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE